RICHARDS, J.
The original action was brought before a justice of the peace and was in attachment. On motion the attachment was dissolved by the magistrate and thereupon over the objections and exception of the defendant, S. F. Adams, the trial proceeded on the merits, the contention made in his behalf being that as he was a non-resident of the township ni which the proceedings were brought, the court had no jurisdiction over him after the discharge of the attachment. Judgment was rendered against *181Adams and was affirmed by the Wood Common Pleas. The Court of Appeals held:
Attorneys — B. F. James for Adams; J. E. Kelley for Company; all of Bowling Green.
1. Under 10224 GC. justices of the peace are given jurisdiction in attachment co-extensive with the county, and by 10225 GC. the jurisdiction is co-extensive with the county when the summons is accompanied with an order to attach property, except as otherwise specially provided.
2. The record discloses that the attachment in this case was procured and issued in gtood faith and the precise question having' been decided in Kelly v. Flanagan, 20 O. C. C. 391, and followed in Collins v. Bingham Bros., 12 O. C. D. 825, lays down the true principal and will not be disturbed.
Judgment affirmed.
(Williams and Lloyd, JJ., concur.)